Citation Nr: 0319661	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  97-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an allowance for automobile and automotive 
adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to July 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The veteran presented hearing testimony before the 
undersigned at a hearing at the RO in May 2002.  A transcript 
of the hearing testimony has been associated with the claims 
file. 


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the RO sent the veteran a 
letter in April 2001 addressing the VCAA.  However, this 
letter did not address his claim for entitlement to an 
allowance for automobile and automotive adaptive equipment, 
or adaptive equipment only.  He has not been informed of what 
evidence VA is responsible for obtaining or what evidence the 
claimant is responsible for providing to substantiate the 
claim for entitlement to an allowance for automobile and 
automotive adaptive equipment, or adaptive equipment only.  
Such notification is now a prerequisite for the adjudication 
of a claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case will be returned to the RO to notify 
the claimant of the enhanced duty to notify and assist a 
claimant in the development of the evidence necessary to 
substantiate the claim for entitlement to an allowance for 
automobile and automotive adaptive equipment, or adaptive 
equipment only.  

Following receipt of this case from the RO, the Board 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.2(a)(2) (2002) by obtaining VA medical 
records.  However, a May 1, 2003, decision by the U.S. Court 
of Appeals for the Federal Circuit invalidated the 
regulations under which the Board developed evidence and 
provided notice to a claimant, including 38 C.F.R. 
§ 19.9(a)(2) (2002).  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  Since these 
regulations have been invalidated, any evidence developed by 
the Board must be returned to the RO for consideration and 
issuance of a supplemental statement of the case that 
addresses the new evidence prior to consideration by the 
Board.  Accordingly, this case will be returned to the RO for 
consideration of the additional evidence.

A criterion for entitlement to entitlement to an allowance 
for automobile and automotive adaptive equipment, or adaptive 
equipment only is that there be loss of use of one or both 
feet.  Complete paralysis of the external popliteal nerve 
(common peroneal) with foot drop and characteristic changes 
will be taken as loss of use of the foot.  The veteran is 
service connected for low back injury with 
psychophysiological musculoskeletal reaction associated with 
low back symptoms and is rated as 60 percent disabled under 
the criteria of Diagnostic Code 5293.  These rating criteria 
include consideration of the neurologic impairment in the 
lower extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 67 Fed.Reg. 54,345 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  The veteran 
received a VA examination in February 2001 where the 
diagnoses included complete paralysis of the right lower 
extremity.  The examiner commented that the veteran had a 
strong psychiatric history and that there was no organic 
explanation for the paralysis.  Since the description of the 
veteran's lumbar spine disorder includes psychophysiological 
musculoskeletal reaction and the veteran has complete 
paralysis of the right lower extremity that is suggested to 
be due to a psychological cause, this case will be returned 
to the RO to ascertain whether the veteran has loss of use of 
the right foot from complete paralysis of the external 
popliteal nerve due to a service connected disability.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for entitlement to an allowance 
for automobile and automotive adaptive 
equipment, or adaptive equipment only.  
The notice should also advise the 
claimant of what evidence VA is 
responsible for obtaining and what 
evidence the claimant is responsible for 
providing.

2.  The RO should request that the 
veteran be scheduled for VA 
examination(s) to determine whether the 
veteran has permanent loss of use of a 
lower extremity due to service-connected 
disability.  All appropriate tests and 
studies should be conducted.  The 
examiner(s) should be advised that the 
veteran is service connected for "low 
back injury with psychophysiological 
musculoskeletal reaction associated with 
low back symptoms."  That is, the 
examiner(s) should address whether there 
is permanent loss of use of a lower 
extremity and, if so, whether it is due 
to either the physiological or 
psychological component of the service-
connected disability.  The claims folder 
is to be made available to the examiner 
for review.


3.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claim and determine whether entitlement 
to an allowance for automobile and 
automotive adaptive equipment, or 
adaptive equipment only can be granted.  
In addressing the claim, the RO should 
consider any additional evidence that was 
developed at the Board.  The RO should 
conduct any additional evidentiary 
development deemed necessary.

4.  If the decision remains adverse to 
the claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



